Citation Nr: 0714006	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-42 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral tinnitus.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1961 to 
August 1962, and reportedly from August 1962 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in November 2004, 
and a substantive appeal was received in December 2004.

The Board observes that in the September 2004 notice of 
disagreement, the veteran initiated a new petition to reopen 
his previously denied claim for entitlement to service 
connection for hearing loss.  In a May 2005 rating decision, 
the RO denied entitlement to service connection for hearing 
loss.  The veteran did not file a notice of disagreement with 
this decision, but did submit new evidence supporting his 
claim in June 2005.  In December 2005, the RO issued a new 
rating decision again denying the veteran's claim for 
entitlement to service connection for hearing loss.  The 
veteran has not filed a notice of disagreement with either 
rating decision, and both decisions are final.  38 U.S.C.A. § 
7105(c).  There is no currently pending claim involving 
service connection for hearing loss.  Thus, the claim of 
entitlement to service connection for tinnitus on appeal is 
ready for proper appellate review, and it is not intertwined 
with any pending claim at this time.
 

FINDINGS OF FACT

1.  An August 2001 rating decision denied entitlement to 
service connection for tinnitus; the veteran did not file a 
notice of disagreement.

2.  Evidence received since the August 2001 rating decision 
is not cumulative of the evidence of record at the time of 
the August 2001 denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service, to include in-service 
noise exposure.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the August 2001 rating decision 
in connection with the filing to reopen the claim of service 
connection for tinnitus is new and material, and the 
veteran's claim of service connection for tinnitus has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a May 2004 letter, the claimant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the May 2004 
letter was sent to the appellant prior to the July 2004 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed tinnitus.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a May 
2004 letter notifying him to submit evidence detailing the 
nature and history of his claimed disability.  The RO also 
furnished the appellant with a letter in March 2006 which 
directly explained how VA determines disability ratings and 
effective dates.  Significantly, in October 2006, the veteran 
submitted a written statement indicating that he had no more 
evidence to submit in support if this appeal.  In any event, 
as the Board finds below that service connection is not 
warranted for the claimed disability, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In regard to the present appeal involving new and material 
evidence, the appellant was provided with notice of what 
qualifies as 'new' evidence and what qualifies as 'material' 
evidence in the May 2004 VCAA letter.  To the extent that 
this notice might be found to be deficient for any reason, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet.App. 384, 394 (1993).  As discussed below, the Board 
finds in favor of the veteran to the extent that the veteran 
has submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for tinnitus.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).

The Board acknowledges that during the course of this appeal 
the veteran has identified the names of doctors he claims 
treated his tinnitus in the past years.  The veteran named 
some of these doctors during his March 2005 hearing 
testimony.  However, the veteran has repeatedly, including in 
a May 2005 statement, indicated that he has made efforts to 
obtain older records and has been unsuccessful.  The May 2004 
VCAA letter informed the veteran of how VA would assist him 
in obtaining such private medical records and provided the 
veteran with the necessary forms to authorize VA to seek such 
records.  Although the veteran has filled out this 
authorization form to pursue other records during previous 
attempts to advance this claim, the veteran has not elected 
to have VA pursue any additional private medical records 
pertinent to this appeal.

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Indeed, in October 2006, the veteran expressly indicated that 
he had no further evidence to submit in connection with this 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Analysis

New and Material Evidence

The veteran's claim of entitlement to service connection for 
bilateral tinnitus was previously denied by RO rating 
decisions dated May 2001 and August 2001.  The veteran was 
informed of his appellate rights in association with both of 
the rating decisions in 2001, and did not file a notice of 
disagreement with either decision.  Both rating decisions are 
therefore final, and the August 2001 rating decision is the 
most recent prior denial of the claim.  38 U.S.C.A. § 
7105(c).  Claims which are the subject of prior final 
determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

In April 2004, the veteran submitted a request to reopen the 
claim of service connection for tinnitus.  In a July 2004 
rating decision, the RO found that additional submitted 
evidence was new and material sufficient to reopen the claim, 
but denied the claim on the merits.  The Board is not bound 
by the RO determination and must nevertheless consider 
whether new and material evidence has been received to reopen 
the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The August 2001 RO rating decision is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in April 2004, 
the revised version of 3.156 is applicable in this appeal.

The evidence submitted since the August 2001 rating decision 
includes more recent medical reports, additional 
correspondence from the veteran, and the written witness 
testimony of a man who served with the veteran.  An October 
2004 private medical record indicates that noise exposure in 
service likely caused some part of the veteran's hearing loss 
which, in turn, is said to be the cause of the veteran's 
current tinnitus.  An audiologist's letter, dated June 2005, 
asserts that the veteran's in-service exposure to loud noises 
likely contributed to the current damage to the veteran's 
ears.  The written lay-witness testimony, dated April 2004, 
describes the veteran's in-service noise exposure, the 
typical unavailability of in-service ear protection, and the 
witness' lay observations regarding the in-service incurrence 
of the veteran's ear problems.  The Board believes that these 
items of new evidence relate to showing in-service auditory 
trauma and a causal relationship between the veteran's 
service and his current ear problems.

The newly received evidence, assumed to be credible, raises a 
reasonable possibility of substantiating the claims because 
it offers new testimony detailing in-service trauma to the 
veteran's ears and a possible link to the current ear 
pathology.  The claim, therefore, is reopened.  38 C.F.R. 
§ 3.156.



Service Connection for Tinnitus

This appeal involves the veteran's claim of entitlement to 
service connection for bilateral tinnitus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of tinnitus.  The only 
documented instance of the veteran's ears being involved in 
any event requiring medical attention during service is an 
entry in the service medical records dated March 1962; this 
note shows that the veteran suffered an injury involving 
being hit above the left ear with a metal bar.  There is no 
indication of any tinnitus or other ear trouble associated 
with this event.  The veteran's left ear was examined and 
found to have no blood behind the eardrum.  The veteran's 
pupils were checked and found to be equal and reactive to 
light.  The diagnosis was limited to "hematoma" and there 
is no indication of any damage within the veteran's ear, and 
no suggestion of any chronic residual disability such as 
tinnitus.

In a June 1962 separation examination, three months following 
the March 1962 injury, the veteran denied having ever 
experienced any ear trouble and a physician examined his ears 
and found them to be clinically normal at that time.  In 
another form, which is also dated June 1962 and is labeled as 
a 're-enlistment' examination questionnaire, the veteran 
again denied having ever experienced ear trouble.  In August 
1962, the veteran signed a form certifying that his health at 
that time was the same as he had reported it to be in June 
1962.  The Board notes, in passing, that the veteran's 
September 1961 entrance examination report also shows that 
the veteran denied any ear trouble and his ears and hearing 
were clinically evaluated to be normal at that time.

The service medical records contain absolutely no suggestion 
of any manifesting chronic ear problem or tinnitus; the 
available reports specifically show the veteran repeatedly 
denied experiencing ear symptoms and was repeatedly evaluated 
as clinically normal with regard to his ears.  The service 
medical records strongly suggest that chronic tinnitus did 
not manifest during the veteran's active duty service, nor 
did any precipitating ear damage.  The evidence strongly 
suggests that neither the veteran nor trained medical 
personnel believed that the veteran suffered from any chronic 
defect involving his ears during service.

Furthermore, the Board notes that when the veteran originally 
filed this claim, in December 2000, he indicated that his 
tinnitus began in 1967 or 1968, which is several years 
following the end of the period of active duty service.  
Since this initial statement, the veteran has indicated that 
he experienced some amount of sporadic tinnitus during 
service, including his explanation in October 2004 that he 
noticed tinnitus following the in-service head injury; this 
assertion was repeated during the veteran's testimony at the 
March 2005 RO hearing.

A private audiology report dated October 2000 shows a 
notation reflecting the veteran's account of significant 
noise exposure during service.  This report also notes the 
veteran's description of gradual worsening of tinnitus over 
time.  However, this report does not present any medical 
rationale or even a specific assertion to indicate that the 
veteran's tinnitus can be medically shown to have been caused 
during service.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

A July 2001 VA examination report reflects review of the 
claims folder and examination of the veteran's ears.  The 
report's conclusion is that the veteran's tinnitus is age 
related and due to presbycusis.  The report offers the 
rationale that the veteran's service medical records provide 
no basis for finding tinnitus or ear damage during service; 
to the contrary, the service records demonstrate normal 
hearing acuity and ear health.  The examiner's report states 
that, "I can find nothing whatsoever to substantiate 
service-connected hearing loss or tinnitus.  I feel that it 
is unlikely that this veteran's tinnitus was due to noise 
exposure while on active duty."  Given the examiner's review 
of the record and the rationale rooted in the evidence of 
record, the Board believes that this medical opinion must be 
accorded substantial probative weight in this matter.

An April 2004 letter authored by a man who served with the 
veteran offers lay witness testimony regarding in-service 
noise exposure and the lack of ear protection available 
during service.  The letter does not specifically address 
tinnitus, but rather focuses upon the author's lay opinion 
that the veteran's hearing loss is associated with service.  
In any event, while this testimony is certainly competent to 
corroborate the veteran's assertion that he was exposed to 
loud noise during service, it is not competent to show a 
medical basis for linking any current ear symptoms to any 
experience in service.  Although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

In July 2004, the VA doctor who conducted the July 2001 VA 
examination of the veteran's ears was provided with the 
updated claims folder and asked to again review the evidence.  
The new lay evidence in the record did not change the medical 
opinion of the doctor, and the doctor commented that he was 
still unable to find any medical basis in the record to 
relate current tinnitus to the veteran's service.

The veteran later submitted an October 2004 private medical 
report which contains the assertion that noise exposure 
likely played some part in the veteran's hearing loss.  The 
report further asserts that the veteran's current tinnitus is 
caused by the veteran's hearing loss.  The Board notes that 
this report does not cite any of the evidence in the claims 
folder; it does not address or explain the significant 
evidence showing normal in-service hearing and the veteran's 
contemporaneous in-service denials of any ear problems 
documented in the veteran's service medical records.  Thus, 
this evidence does not match the probative weight of the 
medical conclusions drawn in the VA examiner's reports.  
Moreover, the Board observes that the October 2004 report 
does not directly support the veteran's claim in this appeal; 
rather, the report asserts that in-service noise caused the 
veteran's hearing loss.  The report indicates that the 
current tinnitus is caused by the hearing loss.  To the 
extent that this report asserts a basis for service 
connection for tinnitus as secondary to hearing loss, the 
Board must note that the veteran is not service connected for 
hearing loss and has not appealed the May 2005 decision which 
denied his separate claim of entitlement to service 
connection for hearing loss.  Thus, service-connection for 
tinnitus secondary to hearing loss is barred as a matter of 
law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet.App. 426 
(1994).

A June 2005 private audiologist's report asserts that it is 
likely that the veteran's military service contributed 
significantly to his "hearing loss."  This report indicates 
that the authoring audiologist reviewed the veteran's 
military records.  Once again, however, the Board observes 
that this evidence does not directly discuss any link between 
service and the veteran's tinnitus, nor does the report offer 
any medical rationale nor cite pertinent records to explain 
the suggested link between current tinnitus symptoms and 
service.  The report does not address or explain the 
existence of the significant in-service evidence showing that 
the veteran did not have any ear problems during service.  
Thus, even to the extent that this report may be understood 
to support the veteran's claim of entitlement to service 
connection for tinnitus, it cannot be accorded substantial 
probative value comparable to the probative value of the 
findings of the VA examiner's reports.

In March 2006, the claims folder was again provided to the VA 
audiologist who had previously examined the veteran and 
reviewed the evidence in this case.  Upon reviewing the 
updated claims folder, the examiner noted that the new 
private medical opinions ignored the service medical records 
and their showing of no pathology affecting the veteran's 
ears during service.  This time, the examiner emphasizes the 
medical opinion that "tinnitus was clearly not incurred 
while on active duty.  There is overwhelming evidence within 
the SMRs that would negate any opinion that would attempt to 
place a nexus between hearing loss/tinnitus and any in-
service event."  In addition, the examiner explained "The 
veteran's current hearing loss and/or tinnitus is not related 
to blunt trauma above the left ear during service."  In 
assessing the possibility that the veteran's ears were 
damaged by in-service trauma, the examiner refers to the 
veteran's service medical records and notes that "There were 
no threshold shifts noted at any frequency" during service 
and "There were no complains [sic] of hearing loss and /or 
tinnitus recorded in sick call records and no complaints 
recorded on the historical standard form 89...."

The VA examiner's medical conclusions remain the most 
probative of record with regard to this appeal.  The examiner 
offers a specific and competent medical rationale, summarized 
in the March 2006 report, that the normal findings in the 
service medical records "absolutely contradict" the 
suggestion that in-service trauma caused the veteran's 
current ear symptoms.  The examiner additionally explains 
that the veteran's symptoms are consistent with medically 
recognized age-related presbycusis which is observed in many 
individuals as they age.  This explanation is rational and 
convincing in light of the evidence the examiner cites in the 
record.  In contrast, the private opinions submitted in 
support of the veteran's claim do not cite evidence or 
explain away the negative evidence in this claim.  The 
supportive private opinions contain no specific discussion 
challenging any of the medical principles relied upon in the 
VA examiner's discussion and analysis.  The Board is unable 
to find that these private medical opinions match the 
probative value of the VA examiner's opinion; the private 
medical opinions merely contradict the conclusion of the VA 
examiner's analysis and do not present a matching analysis of 
their own to support their conclusions.

The Board acknowledges the veteran's and his representative's 
assertions that the currently diagnosed tinnitus was caused 
by in-service noise exposure and trauma.  Specifically, the 
veteran describes that his service placed him in close 
proximity to the noise from 90-millimeter canons on tanks.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  In the present case, the most 
probative medical evidence is a clear competent medical 
opinion with citation of pertinent medical records and a 
convincing rationale, which concludes that there is no 
relationship between the veteran's current tinnitus and his 
service.

In an August 2006 written presentation, the veteran's 
representative argues that entitlement to service connection 
for tinnitus can be demonstrated in this case on the basis of 
the veteran's lay testimony showing continuity of 
symptomatology from service.  The Board agrees that the 
veteran is competent to testify that he recalls ringing in 
his ears dating back to his time in service.  However, 
contemporaneous in-service evidence in the service medical 
records shows that the veteran did not suffer from any ear 
symptoms at that time.  The Board must weigh the 
contemporaneous documentation of the veteran's in-service 
denials of ear problems, together with the findings of 
medical professionals that the veteran's ears were clinically 
normal, as evidence with greater probative value than the 
veteran's current recollections of events from several 
decades in the past.  Furthermore, the Board notes that when 
the veteran originally filed this claim, in December 2000, he 
indicated that his tinnitus began in 1967 or 1968, which is 
several years following the end of the period of active duty 
service.  The veteran has since indicated that he experienced 
some amount of tinnitus during service, but that it did not 
become a chronic constant problem until more than a year 
after the end of his active service.  All of the veteran's 
recollections and contentions have been of record and 
considered by the competent experts who have reviewed the 
file, and the most probative competent medical opinion of 
record indicates that the veteran's tinnitus is not due to 
his service.

The Board finds that the preponderance of the evidence 
demonstrates that there is no causal link between the 
veteran's tinnitus and active-duty service.  After thorough 
review of the evidence currently of record, the Board is led 
to the conclusion that there is not such a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination in this case.  38 U.S.C.A. 
§ 5107(b).  The weight of the evidence is against the 
veteran's claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  To 
this extent, the appeal is granted.

Service connection for tinnitus is not warranted.  To this 
extent, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


